DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 2:
The recitation of “with one or more sensors responsive to patient presence on the patient support surface” is indefinite as it is unclear whether Applicant is referring to the sensors positively recited in Claim 1 or reciting new sensors due to the lack of ‘wherein’ or ‘further comprising’ terminology.
The claims referenced above are rejected as best understood in any and all rejections below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Elku (PGPub. 2017/0143566).
With regard to Claim 1:
Elku discloses: A patient transport apparatus (100) comprising: a support structure comprising a patient support surface (104) to support a patient ([0179]); a lift mechanism (1121, 114) comprising an actuator system to facilitate movement of the patient support surface relative to a transport surface ([0180]); one or more sensors (3318, 3319) responsive to changes in the height of the patient support surface relative to the transport surface ([0349]); a controller (3302) operably connected to the one or more sensors and the actuator system ([0343]); a user interface (120) comprising a user input device, operably connected to the controller, and configured to receive input from a user to cause the controller to operate the actuator system ([0183-0184]); and wherein the controller is configured to: define a transport height for the patient support surface based, at least in part, on the patient presence; operate the actuator 
With regard to Claim 2:
Elku discloses: with one or more sensors responsive to patient presence on the patient support surface; wherein the controller is configured to: define a transport height for the patient support surface based, at least in part, on the patient presence; operate the actuator system to raise or lower the patient support surface to the defined transport height; and provide an indication to the user that the defined transport height has been reached ([0019, 0349]).
With regard to Claim 3:
Elku discloses: wherein the controller is configured to one or more of: operate the actuator system to raise or lower the patient support surface to the defined transport height in response to the input from the user; and limit operation of the actuator system to raise the patient support surface above the defined transport height in response to detecting patient presence ([0375-0383, 0400]).
With regard to Claim 4:
Elku discloses: wherein the one or more sensors comprises one or more of an optical sensor, ultrasonic sensor, laser sensor, proximity sensor, pressure sensor, and load cell located proximate to the patient support surface ([0321, 0331, 0333, 0349]).
With regard to Claim 5:
Elku discloses: wherein the one or more sensors is configured to measure a current height of the patient support surface relative to the defined transport surface and communicate the current height to the controller ([0349, 0400]).
With regard to Claim 6:
Elku discloses: wherein the controller is configured to determine if an object, instead of the patient, is located on the patient support surface based, at least in part, on a data received from the one or more sensors (this could be done by comparing the data obtained from the load sensors between the object and average weight/mass of a human patient).
With regard to Claim 7:
Elku discloses: wherein the controller is configured to define a second transport height for the object, based at least in part on a mass of the object on the patient support surface, and to operate the actuator system to raise or lower the patient support surface to the second defined transport height ([0349, 0400]).
With regard to Claim 8:
Elku discloses: wherein the controller is configured to at least pause operation of the actuator system when the patient support surface reaches the defined transport height ([0334, 0349, 0400]).
With regard to Claim 9:
Elku discloses: wherein the controller, based on the input from the user, is configured to override the paused operation such that the actuator system is operable to raise the patient support surface above the defined transport height ([0334, 0349, 0400]).
With regard to Claim 10:
Elku discloses: wherein the controller further comprises a memory configured to store a user selected transport height ([0343-0347]).
With regard to Claim 11:
Elku discloses: wherein the controller is configured to modify the user selected transport height based on one or more parameters of the patient ([0349, 0375-0383, 0400]).
With regard to Claim 12:
Elku discloses: wherein the controller is configured to determine the defined transport height for the patient support surface based on a mass of the patient supported by the patient support surface ([0349, 0375-0383, 0400]).
With regard to Claim 16:
Elku discloses: further comprising an indicator operably connected to the controller and comprising one or more of a visual indicator, audible indicator, and tactile indicator ([0183-0184]).
With regard to Claim 17:
Elku discloses: wherein the indicator comprises the visual indicator and the controller is configured to cause the visual indicator to display a 
With regard to Claim 18:
Elku discloses: wherein the controller is configured to cause the visual indicator to display a flat line if the patient support surface is at the defined transport height, or a downward facing arrow if the patient support surface is above the defined transport height ([0183-0184, 0349]).
With regard to Claim 19:
Elku discloses: further comprising: wheels (119) attached to the support structure opposite the patient support surface; and a brake (117) operably attached to each wheel and coupled to the controller; wherein the controller is configured to engage the brakes when the patient support surface exceeds the defined transport height (Fig. 1A; [0181, 0239, 0279]).
With regard to Claim 20:
Elku discloses: further comprising: wheels (119) attached to the support structure and capable of swiveling about swivel axes to facilitate turning of the patient support surface; and a swivel locking mechanism operably attached to each wheel and coupled to the controller; wherein the controller is configured to engage the swivel locking mechanism to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elku over Official Notice.
With regard to Claim 13:
Elku discloses the invention as described above.
However Elku does not explicitly disclose: further comprising a loading mechanism configured for placement in a vehicle, the loading mechanism configured to couple to the support structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Elku to have a vehicle-fastening-mechanism attached to the support structure such that the modification yields: “further comprising a loading mechanism configured for placement in a vehicle, the loading mechanism configured to couple to the support structure”, for the purpose of allowing the support structure to be securely and easily placed inside a vehicle and preventing excessive movement of the support structure, and since it is old and well-.  
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RAHIB T ZAMAN/Examiner, Art Unit 3673